

Exhibit 10.2


THIRD AMENDMENT TO TERM LOAN AGREEMENT


This Third Amendment to Term Loan Agreement (this “Amendment”) is made as of May
4, 2020, among RETAIL PROPERTIES OF AMERICA, INC., a corporation organized under
the laws of the State of Maryland (the “Borrower”), CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, as administrative agent (the
“Administrative Agent”) and each of the Lenders (as defined in the Loan
Agreement referenced in the recitals below) party hereto.
W I T N E S S E T H:
WHEREAS, Borrower, Administrative Agent and the Lenders have entered into a
certain Term Loan Agreement dated as of November 22, 2016, as amended on May 17,
2018 pursuant to that certain First Amendment to Term Loan Agreement, as further
amended on November 20, 2018 pursuant to that certain Second Amendment to Term
Loan Agreement (as may be further amended, restated, supplemented or otherwise
modified from time to time, collectively, the “Loan Agreement”) wherein the
Lenders agreed to provide term loans to Borrower in the aggregate principal
amount of up to $200,000,000.00 evidenced by those certain Notes (as defined in
the Loan Agreement, collectively, the “Note”) made by Borrower in favor of each
Lender; and
WHEREAS, Borrower, Administrative Agent and the Lenders have agreed to amend the
Loan Agreement as set forth herein;
NOW, THEREFORE, the parties hereto agree as follows:
1.Defined Terms; References. Unless otherwise specifically defined herein, each
term used herein that is defined in the Loan Agreement has the meaning assigned
to such term in the Loan Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Amendment” and each other similar reference contained in the Loan
Agreement and other Loan Documents shall, after this Amendment becomes
effective, refer to the Loan Agreement as amended hereby.
2.    Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
(a)    Article I of the Loan Agreement is hereby amended to delete the defined
term “Unencumbered Interest Coverage Ratio”, and to insert the following
definition in place thereof:
“Unencumbered Interest Coverage Ratio” means, as of any date, the aggregate
Unencumbered Pool Property NOI as of such date divided by the Unsecured Interest
Expense for the most recent four (4) fiscal quarters for which financial results
have been reported.” 
(b)    A new Article XV is hereby inserted into the Loan Agreement in
appropriate numerical order as follows:




--------------------------------------------------------------------------------




ARTICLE XV. ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS
15.1    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Related
Swap Obligations or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


(a)
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

(b)
As used in this Section 15.1, the following terms have the following meanings:



2



--------------------------------------------------------------------------------




“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:


(i)
a “covered entity as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
3.    Conditions Precedent. This Amendment shall not be effective until each of
the following conditions precedent has been fulfilled:
(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)    counterparts of this Amendment executed by the Administrative Agent, the
Borrower and the Required Lenders;
(ii)    a Compliance Certificate dated as of the date hereof for the Borrower’s
fiscal quarter ending March 31, 2020, signed by the chief executive officer,
chief financial officer or treasurer of the Borrower;
(iii)    a certificate signed by an officer of the Borrower, setting forth in
reasonable detail the calculation of the Unencumbered Pool Value as of the date
hereof;
(iv)    a certificate, signed by an officer of the Borrower, stating that on the
date hereof and after giving effect to the transactions contemplated by the
Amendment (i) no Default or Unmatured Default has occurred and is continuing and
(ii) all representations and warranties made or deemed made by the Borrower in
the Loan Documents to which any of them is a party are true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty is true and
correct in all respects) on and as of the date hereof with the same force and
effect as if made on and as of the date hereof except to the extent that such
representations


3



--------------------------------------------------------------------------------




and warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty was true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Agreement or the other Loan Documents, provided
that such certificate is in fact true and correct;
(v)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, including, without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;
(vi)    all information requested by the Administrative Agent and each Lender in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act; and
(vii)    such other documents, instruments and agreements as the Administrative
Agent may reasonably request.
(b)    In the good faith and reasonable judgment of the Administrative Agent:
(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower most recently delivered to
the Administrative Agent and the Lenders prior to the date hereof that has had
or could reasonably be expected to result in a Material Adverse Effect;
(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower to fulfill its
obligations under this Amendment and the Loan Documents to which it is a party;
and
(iii)    the Borrower shall have received all approvals, consents and waivers,
and shall have made or given all necessary filings and notices as shall be
required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (A) any
applicable law or (B) any material agreement, document or instrument to which
the Borrower is a party or by which it or its respective properties is bound.
4.    Representations and Warranties, Etc.
(a)    Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Loan Agreement, as amended by
this Amendment, in accordance with their respective


4



--------------------------------------------------------------------------------




terms. This Amendment has been duly executed and delivered by a duly authorized
officer of the Borrower and each of this Amendment and the Loan Agreement, as
amended by this Amendment, is a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its respective
terms except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations contained herein
or therein and as may be limited by equitable principles generally.
(b)    Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Loan Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require the approval of any Governmental Authority or
violate any applicable law (including Environmental Laws) relating to the
Borrower; (ii) conflict with, result in a breach of or constitute a default
under (1) the organizational documents of the Borrower, or (2) any indenture,
agreement or other instrument to which the Borrower is a party or by which it or
any of its respective properties may be bound, but only if and in the event that
the violation of such indenture, agreement or other instrument could reasonably
be expected to have a Material Adverse Effect; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower, other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders.
(c)    No Default. No Default or Unmatured Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.
5.    Reaffirmation of Representations by Borrower. The Borrower hereby
reaffirms that the representations and warranties made or deemed made by the
Borrower in the Loan Documents to which any of them is a party are true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is true and correct in all respects) on and as of the date hereof with the same
force and effect as if made on and as of the date hereof except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties were true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty was true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Agreement or the
other Loan Documents.
6.    Certain References. Each reference to the Loan Agreement in any of the
Loan Documents shall be deemed to be a reference to the Loan Agreement as
amended by this Amendment. This Amendment shall constitute a Loan Document.
7.    Fees and Expenses. The Borrower shall reimburse the Administrative Agent
upon demand for all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees) incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith. The
Borrower shall pay to the Administrative Agent in immediately available funds,
for the benefit of each Lender that has delivered an executed signature page to
this Amendment on or


5



--------------------------------------------------------------------------------




prior to 5:00 p.m. New York time on the date hereof (each a “Signing Lender”), a
fee in an amount equal to $5,000 for each such Signing Lender, which such fee
shall be fully earned and payable on the date hereof and non-refundable for any
reason; provided no Signing Lender shall receive more than one Signing Fee in
respect of amendments similar to those set forth herein delivered in respect of
the Borrower’s other senior credit facilities.
8.    Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
9.    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
10.    Effect. Except as expressly herein amended, the terms and conditions of
the Loan Agreement and the other Loan Documents remain in full force and effect.
The amendments contained herein shall be deemed to have prospective application
only from the date as of which this Amendment is dated, unless otherwise
specifically stated herein.
11.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. Signatures hereto
delivered by facsimile transmission, emailed .pdf file or other similar forms of
electronic transmission, and by any generally accepted electronic, remote
signature format, shall be deemed original signatures, which hereby may be
relied upon by all parties and shall be binding on the respect signor.
[SIGNATURES ON FOLLOWING PAGES]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
 
BORROWER:
 
 
 
 
 
 
RETAIL PROPERTIES OF AMERICA, INC.
 
 
 
 
 
 
By:
/s/ JULIE M. SWINEHART
 
 
Name:
Julie M. Swinehart
 
 
Title:
Executive Vice President, Chief
 
 
 
Financial Officer and Treasurer
 





Signature Page to Third Amendment to Term Loan Agreement

--------------------------------------------------------------------------------




 
ADMINISTRATIVE AGENT AND LENDERS:
 
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as
 
Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ JESSICA W. PHILLIPS
 
 
 
Print Name: Jessica W. Phillips
 
 
 
Title: Authorized Signatory
 





Signature Page to Third Amendment to Term Loan Agreement

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ LAURA AUWERDA
 
 
 
Print Name: Laura Auwerda
 
 
 
Title: Executive Vice President
 





Signature Page to Third Amendment to Term Loan Agreement

--------------------------------------------------------------------------------




 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ RORY DESMOND
 
 
 
Print Name: Rory Desmond
 
 
 
Title: Vice President
 





Signature Page to Third Amendment to Term Loan Agreement

--------------------------------------------------------------------------------




 
TRUIST BANK (f/k/a BRANCH BANKING AND
 
TRUST COMPANY), as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ KAREN CADIENTE
 
 
 
Print Name: Karen Cadiente
 
 
 
Title: Assistant Vice President
 





Signature Page to Third Amendment to Term Loan Agreement